Case 0:21-cv-00119-ABJ Document 1 Filed 06/14/21 Page 1 of 8




                                             21-cv-119-ABJ
Case 0:21-cv-00119-ABJ Document 1 Filed 06/14/21 Page 2 of 8
Case 0:21-cv-00119-ABJ Document 1 Filed 06/14/21 Page 3 of 8
Case 0:21-cv-00119-ABJ Document 1 Filed 06/14/21 Page 4 of 8
Case 0:21-cv-00119-ABJ Document 1 Filed 06/14/21 Page 5 of 8
Case 0:21-cv-00119-ABJ Document 1 Filed 06/14/21 Page 6 of 8
Case 0:21-cv-00119-ABJ Document 1 Filed 06/14/21 Page 7 of 8
Case 0:21-cv-00119-ABJ Document 1 Filed 06/14/21 Page 8 of 8
